STATE OF VERMONT

                               ENVIRONMENTAL COURT



                                 }
Appeals of Valsangiacomo, et al. }         Docket Nos. 130‐8‐03 Vtec and 64‐4‐04 Vtec
                                 } 
                                 }

                                    Decision and Order

       In Docket No. 130‐8‐03 Vtec, Appellants Oreste and Helen Valsangiacomo, Donald

and Valencia Giroux, Karen Lane,  Joelen Mulvaney, Richard and Joan Parnigoni, Yvette

Roy, Madeleine Simonetta, Edward Stanak, Mary Welch and Richard Wobby, Sr., appealed

from the July 21, 2003 decision of the Development Review Board (DRB) of the City of

Barre,  approving  an  application  to  demolish  a  former  convent  building  at  79  Summer

Street.  In Docket No. 64‐4‐04 Vtec the same appellants except for Richard Wobby, Sr.,

appealed from the March 9, 2004 decision of the DRB to approve the demolition of the

convent in connection with its approval of a site plan for construction of an addition to the

school and a two‐car garage to serve the rectory, with associated redesign of the on‐site

vehicular  and  pedestrian  circulation  and  parking,  access  to  the  street,  paving,  and

landscaping, including relocation of an existing statue and memorial garden.  Appellants

are represented by Stephanie J. Kaplan, Esq.; Appellee‐Applicants Roman Catholic Diocese

of Burlington and its Parish of St. Monica are represented by William M. O’Brien, Esq.; the

City of Barre is represented by Oliver L. Twombly, Esq.

       As the St. Monica campus is a religious land use, we addressed issues arising out

of the federal Religious Land Use and Incarcerated Persons Act of 2000 (RLUIPA), 42 U.S.C.

§2000cc, et seq., and Vermont statute 24 V.S.A. §4413(a)(2004) in our rulings on summary

judgment and on other pretrial motions.


                                              1
       As  discussed  in  those  motion  decisions,  the  applicable  review  criteria  may  be

considered by the Court, under §4413(a), “only to the extent that” the review criteria “do

not  have  the  effect  of  interfering  with  the  intended  functional  use”  of  the  project  or

property.  

       The  site  plan  approval  criteria  are  found  in  §4.4  of  the  Zoning  Regulations;  the

additional requirements to approve demolition of a structure within the Design Review

District are found in §10.2.07 of the Zoning Regulations.  Prior to approving either a site

plan or demolition within the Design Control District, the DRB, and hence this Court, is

also  directed  to  consider  the  twelve  review  criteria  found  in  §10.2.08  of  the  Zoning

Regulations.  As discussed in the pretrial motion rulings, review criteria 7, 8, 10 and 11 are

inapplicable to the application before the Court (or the application’s compliance with them

is not contested by the parties), while review criteria 2, 4, 5, 6, 9 and 12 are applicable.  

       With respect to review criteria 1 and 3, the Court ruled that they  are applicable only

in part.  Under review criterion 1, the arrangement and orientation of the proposal must

be “compatible with the streetscape (front yard setback) and character of the area” and

must  “relate  to  the  surrounding  buildings  and  structures  in  that  area;”  but  we  may

consider  exterior  design,  texture,  or  materials  of  the  proposal  only  with  respect  to  the

proposal’s compatibility with the streetscape and surrounding area, and not with respect

to any unrelated assessment of the project’s aesthetics or design.  Similarly, review criterion

3 may be applied only as it addresses the location of the proposal, that is, to assess the

proposal’s effect on an adjacent “recognized historic structure,” not the proposal’s own

inherent historic, architectural or aesthetic values. 

       An  evidentiary  hearing  was  held  in  this  matter  before  Merideth  Wright,

Environmental Judge.  A site visit was taken after the hearing by Judge Wright alone by

agreement  of  the  parties.    The  parties  were  given  the  opportunity  to  submit  written

memoranda and requests for findings.  Upon consideration of the evidence as illustrated

                                                 2
by  the  site  visit,  and  of  the  written  memoranda  and  requests  for  findings  filed  by  the

parties, the Court finds and concludes as follows.  



       Appellee‐Applicants own property (referred to at times in this decision as “the St.

Monica campus”) located on Summer Street between Seminary Street and West Street, in

a Planned Residential zoning district and in the Central Business Design Review District

#2 overlay zoning district.    The property contains several existing buildings: an existing

church building, an existing parochial school building, an existing rectory building, and

an existing convent building (no longer in use).  An existing playground is located on the

property in a fenced area near the end of West Street, between the end of West Street and

the end of the existing school building.

       Summer Street runs in a roughly northwest‐southeast1 direction along the westerly

boundary of the property.  West Street runs in a roughly northeast‐southwest direction

along the  southerly boundary of the property.  The property has access to the nearby street

network by a two‐way driveway from Summer Street between the church and the rectory,

and by a two‐way driveway from West Street.  Seminary Street forms the northwesterly

boundary  of  the  property;  however,  it  goes  up  a  steep  hill  at  that  location  and  is  not

accessible directly from the property.

       The configuration of Seminary Street as it approaches Summer Street from Main

Street is such that it intersects with Summer Street directly facing the front of the church

building.  At that location, the eastbound lane of Seminary Street separates into two lanes,



     1  This decision uses the directions corresponding most closely to the directional arrow
shown on the site plan, rather than the directions used in paragraph three of the parties’
stipulation  of  facts  or  in  the  parties’  filings,  some  of  which  are  inconsistent  with  one
another.  The Zoning Regulations, §10.2.02, treat Summer Street as running in a north‐south
direction (“turning north on the east side of Summer Street.”)

                                                  3
with a triangular pedestrian island separating them, so that the southernmost lane is a so‐

called slip lane for a right turn only onto the southbound lane of Summer Street, and the

northernmost lane allows traffic to wait, either to turn left into the northbound lane of

Summer Street, or to proceed across Summer Street at an angle to go up the Seminary

Street hill. 

        Summer Street is a two‐lane roadway with a posted speed limit of 25 miles per hour.

It is a designated truck route within the City.  No stop signs or traffic signals are located

on Summer Street adjacent to the property.  A painted crosswalk is located on Summer

Street at the Seminary Street intersection.  Summer Street does not contain any warning

signs for motorists to indicate the presence of a school.  A “25 MPH speed limit” sign and

a  “yield  to  pedestrians”  sign  approximately  eight  feet  in  height  are  located  on  the

northbound  side  of  Summer  Street  in  front  of  the  rectory  building.    At  7:00  a.m.  the

custodian  in  charge  of  the  St.  Monica  campus  manually  places  a  three‐foot‐high  sign

reading “State Law ‐ Yield to Pedestrians in Crosswalk” in the middle of the crosswalk on

Summer Street extending from the Seminary Street intersection to the church driveway; it

is removed at 3:00 p.m.

        Currently, in the block of Summer Street adjoining the St. Monica campus, parking

is available for ten passenger vehicles on the St. Monica campus side of the street, between

the corner of West Street and the church driveway.  Parking is available on the other side

of  the  street  for  approximately  eight  to  nine  passenger  vehicles  between  the  corner  of

Seminary Street and the funeral home located at the corner of West Street and Summer

Street.  No parking meters or time restrictions are applicable to parking on Summer Street

in front of the St. Monica campus.  On days on which funerals are held at the St. Monica

church, the participating funeral home puts out traffic marker cones prohibiting parking

on Summer Street in front of the St. Monica campus. 

        West  Street  is  a  two‐way,  dead‐end  street.    The  St.  Monica  campus  adjoins  the

                                                4
northerly side of West Street; and has an undefined access onto West Street close to the end

of West Street.  Four houses are located on the other side of West Street, with two on‐street

parking spaces on that side of West Street.  The building on the corner of West Street and

Summer Street is in use as an office building; a licensed daycare facility is located in the last

building on West Street.  When school is in session, the daycare facility serves ten children

from  6:30  a.m.  to  8:00  a.m  and  again  after  school  from  2:15  p.m.  to  5:15  p.m.

Approximately seven of the children attend St. Monica school; the others take the city

school bus from the stop at the corner of West Street and Summer Street.  The daycare

children use the St. Monica play areas during the afternoon, usually waiting for the St.

Monica after school program participants to go back inside the building.  The City prohibits

parking on the side of West Street adjacent to the St. Monica campus; however, from about

7:20 a.m. to about 8:15 a.m., ten to twenty vehicles are parked there while people drop

children off or walk children into the school, despite the no‐parking signs.  People drive

into West Street to drop off children at the daycare, or onto the St. Monica campus, and

then  turn  around  within  the  dead  end  of  West  Street,  or  using  the  private  driveways,

causing a hazard for other vehicles and for pedestrians, including children, using West

Street.  In the afternoon, from before 2:15 p.m. to about 2:40 p.m., people wait in their

vehicles in West Street or in the private West Street driveways, for children to come from

the school, or park there and go in to collect the children.

       Approximately 160 linear feet of extremely dense and tall cedar hedges are located

along the edge of the St. Monica campus property along West Street, turning the corner and

continuing  along  Summer  Street.    The  hedges  prevent  visibility  and  the  movement  of

people from the sidewalk onto the property.  

       Appellee‐Applicants propose to demolish the vacant convent building; to build an

addition to the front of the school; to build a two‐car garage to serve the rectory; and to

redesign the on‐site vehicular and pedestrian circulation and parking, access to the street,

                                                5
paving, and landscaping, which includes the relocation of an existing statue and memorial

garden.  Appellee‐Applicants also propose to install a larger pipe for water service; this

aspect of the proposal is not contested in this proceeding and will not be further discussed.

Appellee‐Applicants propose to close the existing West Street access and to construct two

new parking lots, each with two‐way access from West Street and each providing thirty

parking spaces.  The primary lot, adjacent to Summer Street, is proposed to be used as a

parking lot at all times and to be available for public use when not required for the St.

Monica campus uses.  The secondary lot is proposed to be closed off as a paved play area,

including in the morning just before the beginning of the school day.  

       Architectural building elevations have not been shown for the proposed rectory

garage.  It appears to be proposed to be constructed at grade level and to have a single exit

onto the proposed loop road, across from the entrance to the secondary parking lot or play

area.  When the secondary parking lot is closed off for use as a play area, users of the

rectory garage will have to circulate around the loop road in order to exit the property. 

       The complex of buildings on the St. Monica campus has changed over the years.

The church building was originally constructed in 1887, as a brick and granite Victorian

Gothic building fronting on Summer Street facing the Seminary Street approach from Main

Street.  The original front of the  building was constructed with a large central Gothic‐

arched front door, surmounted by a larger Gothic arch containing a large round central

stained  glass  window  outlined  in  stone  tracery.    The  entrance  was  flanked  by  two

asymmetrical towers, one a tall spire, and each having a smaller Gothic‐arched doorway,

surmounted  by  gothic  arched  windows  and  louvered  openings.    The  steep  gable  roof

features projecting cross‐gables at the midpoints of each side elevation.  Along the long

walls and the end of the cross‐gables, Gothic‐arched windows alternate with shallow brick

buttresses.    The  building  ends  in  a  projecting  five‐sided  apse.    The  church  building  is

ornamented with a corbeled brick frieze along the eaves and along the upper part of the

                                                 6
side walls, with stone trim on the windows and capping the buttresses.  The size and style

of  the  original  church  building  is  reminiscent  of  European  cathedral  construction.    In

approximately  1973,  both  towers  and  the  front  entrance  of  the  church  building  were

demolished; they were replaced by an unsympathetic brick entrance façade impairing the

architectural  integrity  of  the  church  structure.    Nevertheless,  the  church  building  is  a

recognized historic structure, as the term is used in §10.2.08(3).

       The rectory building was originally constructed in 1895.  It is a late‐Victorian wood

frame building, principally constructed in the stick and Queen Anne styles, with a granite

foundation, a substantial wrap‐around porch, a projecting window bay, and a hipped roof

with  cross‐gables  and  a  polygonal  dormer.    The  building  retains  many  of  its  original

exterior2 characteristics, although it has been clad in synthetic siding and its original porch

has been removed on the side facing the convent building and on most of the front of the

building.    Nevertheless,  it  is  a  recognized  historic  structure,  as  the  term  is  used  in

§10.2.08(3).  It remains an impressive residential building for the institution, and relates

both architecturally and functionally to the original church building.  The rectory building

provides the personal living quarters for two priests: the pastor and the vicar of the parish.

It also houses the administrative offices of the parish.  The lack of a garage for the rectory

creates problems for the functioning of the parish when one or both of the priests needs to

leave the St. Monica campus to perform parochial duties, especially in an emergency, as

the parking spaces for their vehicles are sometimes blocked by on‐site activities or others’

on‐site parking. 

       A  small  dead‐end  street  known  as  Addison  Place  originally  extended  into  the

campus between the church and the rectory.  It originally provided access to a group of



     2  The interior retains almost all of its original finishes and characteristics; however, for
the purposes of the issues in the present case, its interior is not relevant.

                                                 7
tenement  buildings  located  on  property  behind  that  of  the  church  property.    In

approximately 1925, that large tract of property was purchased for the church, the land was

cleared of its buildings and used as a  playground for the children associated with  the

church.

       The  Summer  Street  graded  school,  a  city‐owned  school  located  at  the  corner  of

Summer Street and West Street (in the location now proposed for parking and an alternate

parking/paved play area), was purchased from the city in about 1926 and was used as the

St.  Monica  parochial  school  beginning  in  1927.    In  1929  the  school  building  was

approximately  doubled  in  size  by  an  addition  designed  by  Boston‐area  architect  John

Heffernan.  It was a three‐and‐a‐half story, flat‐roofed brick building, with large windows

and  contrasting  horizontal  frieze  bands  and  inset  concrete  medallions,  built  in  a  style

similar to that of the convent building described below.  We will refer to this building as

the former St. Monica School building, to distinguish it from the current school building.

The former St. Monica school building was demolished in the 1970s.

       John Heffernan was a Boston‐based architect, working from 1923 through 1970, who

specialized in religious institutional architecture, particularly for the Diocese of Burlington

and  the  Archdiocese  of  Boston.    Many  of  the  buildings  he  designed  remain  extant

throughout New England, so that preservation of the convent building is not necessary to

preserve his architectural output.  Over his long career, he became regionally important,

working  largely  in  Vermont  from  1923  through  about  1940,  and  largely  in  eastern

Massachusetts thereafter.  The former St. Monica school building was one of his earliest

Vermont buildings; the St. Monica convent building at issue in the present case was one

of his latest Vermont buildings.  

       In 1956 the current school building was constructed as the Marian high school.  Both

it and the former St. Monica school building were in use simultaneously for a time, until

the former St. Monica school building was demolished.  

                                                8
       The current school building, as contrasted with the Heffernan‐designed buildings,

is a long, relatively low, largely two‐story brick building, added onto from the Marian high

school.  Its horizontal appearance is emphasized by the alignment of its longer dimension

with Summer Street and by the horizontal window panels and entry overhang.  The West

Street  end  of  the  building  incorporates  a  breezeway  through  the  building  which  is

occasionally  used  for  parking  or  as  a  covered  play  area;  it  provides  access  to  a  small

triangular open area behind the building.  Between the end of the building and the end of

West Street, a fenced playground area has been constructed. Unlike the church, rectory, or

former school building, the current school building is set far back in the lot, a distance of

approximately 215 feet from Summer Street.

       Religious instruction for the children of the parish had been provided by a group

of nuns, beginning in late 1900; they lived in private homes in the area until a house at 101

Summer Street was purchased for use as a convent in 1902, succeeded in 1927 by another

house at 115 Summer Street, which was used until the construction of the convent building

on the St. Monica campus in 1939.

       The convent building was also designed by John Heffernan.  Like the former St.

Monica school building, it is a three‐and‐a‐half story brick building with a flat roof.  It was

constructed on a steel frame, and has had a brick addition built on the back in the 1950s,

so that the distance between the back face of the convent building and the front face of the

current  school  building  (without  the  proposed  addition  to  the  front  of  the  school)  is

approximately  44  feet  (by  scale  from  Exhibit  13).    A  projecting  bay  in  the  front  of  the

convent  houses  the  convent  chapel.    The  corners  of  the  building  are  elaborated  with

stylized brick quoins; the building is ornamented with cast concrete features,  in imitation

of stone, including the water table, entrance arch, inset medallions, copings and cornice

trim.  The stairwell windows on the southerly façade are arranged within a vertical paneled

enclosure.  Projecting bays supported by decorative corbels are located on the northerly

                                                  9
and easterly façades.  The convent was a good, serviceable institutional building in its time,

especially in relation to the former St. Monica school.

       The convent building is set back from Summer Street nearly as far back as the back

of the rectory building.   The convent building formed a related architectural complex with

the former St. Monica school building and the garden between the two buildings.  Both

buildings  shared  similar  design  features,  materials  and  massing,  and  were  related  in

function as well, as the nuns living at the convent taught at the school.  While the side of

the rectory building formed the third side of the garden enclosure, the rectory was oriented

primarily  towards  the  street  and  the  church  building,  rather  than  towards  the  school

building or the convent garden.  Neither the rectory nor the church building is related,

either in materials or in building style or in orientation, to the convent and former school

building.

       The complex of buildings on the St. Monica campus, in their original form, had

historic  as  well  as architectural significance in the  context of  the broad patterns of  the

history of immigration, ethnic heritage, education, religion, and commerce in Barre in the

late  nineteenth  through  the  mid‐twentieth  centuries.    The  campus  can  be  “read”  or

perceived  by  an  observer  as  a  grouping  of  educational,  residential  and  administrative

buildings  related  to  and  focused  on  the  Catholic  Church.    The  historic  as  well  as  the

architectural significance of the convent related primarily to the former St. Monica school

at which the nuns taught.  With an appropriately sympathetic site plan, and as the former

St. Monica school has already long‐since been eliminated, elimination of the convent will

not necessarily impair the ability of the observer to “read” the campus as continuing as

complex of educational, residential and administrative buildings related to and focused on

the Catholic Church.

       The current St. Monica school consists of a pre‐school, a kindergarten, and grades

1 through 8.  It had an enrollment of 147 students in the 2004‐05 school year, of which 44

                                                10
children were six years old or younger.  It is also used for after‐school activities until 5:15

p.m. for approximately 20 to 25 of the students, ranging in age from four to eleven years

old.  

         The  current  St.  Monica  school  is  also  used  for  after‐school  religious  education

classes; the volunteer teachers for the program park on site.  On Tuesday afternoons (from

4:15 to 5:30 p.m.) classes are held for approximately 195 public elementary school students.

A public school bus drops approximately 35 of these students off at the intersection of the

existing St. Monica driveway and Summer Street on Tuesdays at approximately 4:00 p.m.;

the others arrive by car.  All the children are picked up at approximately 5:30.  The school

is also used on Sunday evenings (from 5:30 to 7:00 p.m.) for religious education classes for

approximately  110  junior  high  and  high  school  students,  some  of  whom  walk  home

themselves.  Drivers are allowed to drive onto the property to drop off the children on

Sundays  and  are  allowed  to  drive  onto  the  property  to  pick  up  the  children  both  on

Sundays and on Tuesdays; the religious education program encourages them to enter from

Summer Street and leave by West Street. 

         Services are held in the church building seven days a week.  Weekend services are

held on Saturdays at 8:00 a.m. and at 5:15 p.m., and on Sundays at 7:45 a.m., 9:30 a.m. and

11:15 a.m.  A 7:00 a.m. Mass service, ending at approximately 7:30 a.m., is held Monday

through Friday.  Those who attend the 7:00 a.m. weekday Mass service park in the church

driveway and on Summer Street.  Weekday services are also held on Monday through

Thursday at 5:00 p.m. and on Tuesday at noon.   The buildings on the St. Monica campus

are also used for events such as weddings, and for bingo on Monday nights.  Other than

the church services and school functions, approximately fifteen weddings, fifty baptisms,

and one hundred funerals are held at the church every year, as well as diocesan meetings.

         The St. Monica school day begins at 7:50 a.m. with the ringing of a school bell.  Staff

and teachers arrive at the school between 7:00 a.m. and 7:30 a.m., and park in the parking

                                                11
area between the driveway and the Seminary Street embankment, northerly and easterly

of the church, or along the front of the school building.  The teachers are on duty from 7:30

a.m.  Children arrive at the school typically from 7:15 a.m. to approximately 8:00 a.m., with

the majority of the drop‐offs occurring between 7:30 a.m. and 7:50 a.m.  Depending on the

number of children transported per vehicle, approximately ninety vehicles need to stop to

drop children off in the mornings during this twenty minute period.  Depending on the

ages and circumstances of the children, and the weather conditions, the adult will either

stop to drop off the children, or will park and accompany the children inside the school.

Sometimes parishioners are leaving the 7:00 a.m. Mass service as the children are arriving.

 

       In the afternoons, the preschool is dismissed at 2:00 p.m., followed by dismissal of

the remainder of the school at approximately 2:15 p.m., with the first bell announcing the

afternoon dismissal being rung at 2:05.   Most children are brought to and from school in

vehicles  by  adults,  rather  than  walking  unaccompanied  to  school.    Some  of  the  older

children  are  dropped  off  at  the  sidewalk  of  the  school  property  and  walk  onto  the  St.

Monica campus themselves; many of the younger children are accompanied into the school

by an adult.  Especially in the cold winter months, at dismissal time most of the children

wait inside the school or near the entrance to be picked up.  It takes approximately an

average of one to two minutes to drop off children, although some take a shorter time and

some take much longer.

       Approximately 20 to 25 of the children remain at the school to attend its after‐school

program; another seven children are met to walk over to the after‐school day‐care program

in a house at the end of West Street.  Approximately a hundred children are picked up at

the school each afternoon, in fewer than a hundred vehicles, as many families have more

than one child at the school. 

       The on‐site circulation and parking on the St. Monica campus is poorly defined and

                                                12
poorly  differentiated  from  the  areas  used  by  children  for  play.    For  this  reason,  when

children are playing outside, that is, during school hours, cars are barred from most of the

St. Monica campus, controlled by plastic or wood barriers moved into place during school

hours.  All outdoor play is supervised by at least three to four teachers at any given time.

Children play outside in the 7:30 to 7:50 a.m gathering time, at a 9:30 a.m. recess for the

older children, at a 10:45 to 11:15 a.m. recess for the preschool children, at a 12:25 to 12:45

p.m. recess for the first through fifth grade children, and again for the preschool children

from 1:45 until they are picked up at 2:15.   The barriers are placed at the West Street

entrance  to  the  property  and  across  the  drive  between  the  rectory  and  the  northerly

(cafeteria) end of the school.  Most drivers comply with the barriers but some  move the

barriers in order to get closer to the front of the school.  The existing driveway between the

church and the rectory is narrow for use as a two‐way driveway when vehicles are parked

on both sides, and worse during the winter, due to accumulation of snow and ice.

       The grassy area roughly enclosed by the cedar hedge at the corner of Summer Street

and West Street is used as an active outdoor play area, as is the playground at the West

Street end of the school building.  Children also use the paved area in front of the school

as a play area, as well as under the breezeway that forms the West Street end of the school.

A  small  area  behind  the  school  accessible  through  the  breezeway  contains  fuel  tanks

located near the building, but is not otherwise currently used, other than during fire drills.

Fuel deliveries are made to the tanks approximately monthly, in the afternoon, and do not

conflict with the other uses on the site.

       When not prohibited or limited, that is, other than during school hours, parking is

available on site along the side of the church building facing the rectory, on the other side

of the church building (where the accessible ramp is located) between the church and the

Seminary  Street  embankment,  along  the  front  of  the  school  building,  and  along  the

driveway/paved area that constitutes the present West Street access.  Approximately 100

                                                13
vehicles can be parked on the property in its present configuration when school is not in

session.  In addition, depending on an event’s timing, several hundred parking spaces are

available  in  the  neighborhood,  on  the  street  and  in  other  parking  lots,  especially  on

Sundays, holidays, and after hours.

       However, during the school day, between 7:00 a.m. and 8:15 a.m., cars are parked

on both sides of Summer Street in front of the St. Monica campus, generally with fewer cars

parked across the street than on the same side of the street  as the  St. Monica campus.

Because  of  the  limited  number  of  on‐street  parking  spaces  available  in  that  block  of

Summer Street, some adults who need to walk children into the school seek to park their

vehicles elsewhere than on that block of Summer Street.  Some adults temporarily remove

the barriers so as to obtain access on‐site to the St. Monica campus, either at the West Street

entrance or at the school driveway.  

       During  the  morning  drop‐off  period  from  about  7:15  a.m.  to  about  8:15  a.m.,

Summer  Street  is  congested  with  vehicles  traveling  on  Summer  Street  in  the  morning

commuter rush hour; with vehicles being parked in and pulling out of the on‐street parking

spaces; with vehicles traveling on Summer Street waiting for pedestrians to cross in the

crosswalk to the church driveway; and with two city school buses stopping to pick up

public‐school  children  at  the  southeasterly  corner  of  West  Street  and  Summer  Street.

During the afternoon pick‐up period from approximately 2:00 p.m. to 3:15 p.m., Summer

Street is also congested, but less so due to less commuter traffic at that time.  Six city school

buses a day stop to pick up or drop off children at the corner of West Street and Summer

Street. 

       At least two automobile incidents occurred in 2002 due to conflicts between traffic

traveling on Summer Street and cars parked on the St. Monica block of Summer Street.  In

one instance the passenger side and passenger side mirror of a car traveling on Summer

Street was damaged when someone in a parked car opened the car door while attempting

                                               14
to exit the vehicle.  In another instance, when Summer Street was congested with traffic

due to a funeral, and when the parking spaces on Summer Street were occupied, the open

driver’s door of a parked car was struck by a vehicle traveling on Summer Street, just after

the driver had placed her children in the rear seat of the car and while the driver was

entering the driver’s seat of the car.  The conditions which exist on Summer Street during

the morning drop‐off and the afternoon pick‐up periods are exacerbated in the winter due

to the accumulation of snow and ice.  The conditions which exist on Summer Street during

the morning drop‐off and the afternoon pick‐up periods make it hazardous and dangerous

for children to cross the street throughout the school year.

       Appellee‐Applicants propose to construct a small addition at the front of the school

containing a new entrance lobby and office space for the school, and to construct a new

two‐car garage to serve the residents of the rectory.  They propose to construct a new one‐

way loop driveway system around the rectory, with a new entrance‐only driveway on the

southerly side of the rectory, connecting in front of the school with the existing driveway

between the rectory and the church, which is proposed to be converted to an exit‐only

driveway,  with  five  parking  spaces  along  the  side  of  the  church.    The  one‐way  loop

driveway is proposed to be 18 feet wide, except at the head of the loop in front of the

school, where it is proposed to be 26 feet wide, to allow vehicles to bypass and continue

around the loop while other vehicles are stopped along the curb to drop off children.  The

geometry of the curve at the head of the loop driveway would allow only four passenger

vehicles to be parked at the curb at any one time.  The loop driveway is sized to allow

access by school buses and emergency vehicles, if necessary.  The use of the loop driveway

will increase the potential for pedestrian/vehicle conflict at the sidewalk, as the area of the

curb cuts will be increased and the activity through the curb cuts during peak periods will

be greatly increased as compared with the present limitations on vehicular access during

school hours.

                                              15
       Two spruce trees associated with the rectory are proposed to be removed to facilitate

access by the loop driveway.  Appellant‐Applicants propose to demolish the convent in

connection with the proposed new driveway, relocation of the memorial garden and statue,

and new grassed play area. 

       Appellee‐Applicants propose to construct two new parking lots in the area at the

corner of West Street and Summer Street, each with thirty parking spaces, and each with

a 24‐foot‐wide, two‐way curb cut onto West Street.  They propose to close the existing

access onto West Street, and to retain the existing tall, dense hedges, except as needed to

be removed for the new curb cuts.  Both parking lots are proposed to have access to and

from  the  one‐way loop  driveway system.   The  parking lot  closest to Summer Street  is

proposed to be available for temporary parking for the neighboring funeral home and for

public special events, but not for general public parking, not for overnight parking, and

only when not needed for parking to serve the St. Monica campus functions.  The parking

lot farther from Summer Street is proposed to be striped for parking, but to be closed off

with barriers to be used as a hard surface play area during the school day, including in the

early  mornings prior to the commencement of the school day, and therefore would not be

available during the morning drop‐off period.

       The total  number of parking spaces now available on site and on Summer Street

and West Street in the vicinity of the site will not change due to the proposal, but as most

of the on‐site parking is now unavailable for use during the drop‐off and pick‐up periods,

the available spaces for use during that process would increase by the thirty spaces in the

open parking lot (as the four drop‐off spaces in front of the school in the proposal are

balanced by the loss of five spaces on Summer Street, due to the new driveway opening).



       The new rectory garage is proposed to have access to the in‐only side of the one‐way

loop driveway, just across from the dual parking lot/paved play area.  However, during

                                            16
school hours when that area is closed off as a hard surface play area, including during the

heaviest use periods for the one‐way loop driveway system, the priests would be unable

to exit the site in their vehicles without going fully around the loop road with the rest of

the on‐site traffic. 

       Appellee‐Applicants propose to convert the currently‐paved area from the existing

West Street access along the front of the school to a new grassed play area, with a sidewalk

leading from West Street connecting with a walkway to the breezeway and the front of the

school.  Sidewalks are also proposed along the one‐way loop driveway system and along

West  Street.    They  propose  new  exterior  lighting  consistent  throughout  the  site,  with

luminaire  fixtures  to  minimize  glare  and  minimize  the  spread  of  light  onto  adjacent

properties.

       Appellee‐Applicants propose to have snow plowing done on the property prior to

6:30 a.m., with snow storage as is done at present, in piles behind the church, in the grassed

play area, or in the secondary parking area.  In major storms it will be necessary to remove

snow from the site. 

       Improvements  to  the  on‐site  circulation  and  parking  on  the  St.  Monica  campus

associated with the dropping off and picking up of the school children would provide a

significant benefit to the city if the improvements were to reduce the potential for vehicle‐

to‐vehicle  conflict  and  vehicle‐pedestrian  conflict  on  the  nearby  streets  and  sidewalks

during  the  drop‐off  and  pick‐up  periods  for  the  school.    That  is,  it  would  benefit  the

municipality, as well as the users of the St. Monica campus, to move this currently chaotic

and unsafe student drop‐off and pick‐up function onto the St. Monica campus.  There is no

question that the current situation is chaotic and dangerous, and that a well‐designed one‐

way loop system would be an improvement in safety, especially for the children.

       However,  the  site  plan  as  designed  will  not  adequately  perform  that  function.

Because the new entrance to and existing exit from the one‐way loop driveway system are

                                                 17
proposed to be so close together on Summer Street, congestion and unsafe conditions will

be caused on Summer Street by cars waiting to make left turns into the in‐only drive, or

turning left out of the exit driveway onto Summer Street so close to the Seminary Street

intersection.  While such congestion may be tolerable in an existing urban intersection, a

new  access  onto  an  existing  street  should  not  be  designed  to  create  such  a  level  of

congestion.  This problem is exacerbated by the slip lane in Seminary Street, so that drivers

turning right onto Summer Street from Seminary Street may have to stop suddenly to

avoid a collision with cars waiting to make the left turn into the in‐only driveway.  Access

to the property via West Street does not cause this conflict with the location of the existing

driveway.  Drivers are alert for turns into and out of West Street, as it is an existing city

intersection, and it could be equipped with a signal if it were to become more congested

in the future.

       Moreover, to achieve a smooth flow of vehicles dropping children off in front of the

school, each drop‐off event will have to take no more than thirty seconds to a minute, as

estimated by Appellant‐Applicants, including the time for the driver to pull into or park

at the curb, get out of the vehicle, assist the children with their belongings, accompany

them into the school if necessary, return to the vehicle, maneuver out of the space, and

reenter the bypass lane.  It is not reasonable that the children who need to be accompanied

inside can be dropped off in that short a time period.  If drivers leave their cars in front of

the school, it will be made more difficult for other drivers to maneuver in to parallel park,

due to the relatively tight radius of the curve.  It is likely that the one‐way loop driveway

system will back up during that peak period in any event, due to the difficulty of exiting

onto Summer Street when it is heavily traveled, especially to make a left turn.  It is likely

that drivers who have waited for some minutes to work their way around the loop to the

front  of  the  school  will  not  readily  use  the  bypass  lane  to  leave  the  system  without

dropping off their children, causing further delay or the unsafe circumstance of children

                                                18
being dropped off from the bypass lane.  In addition, because the second parking lot will

not be available for use during the peak drop‐off and pick‐up times,  drivers who pull into

the in‐only entrance to the loop and realize that vehicles are backed up will be unable to

choose to exit through the parking lot onto West Street, or to park in the lot, if they have

already passed the internal access for the lot.  Similarly, at the most congested times cars

from the rectory garage would be prevented from exiting the site through the secondary

parking lot, and would have to wait in the one‐way system to exit the site.  The site plan

is designed with a limited extent of curbside available for drop‐off, as it is on a relatively

tight curve rather than on a more extended shallow curve.  Even if all thirty of the spaces

in the parking lot are available during these peak periods for people to park to accompany

children  inside  or  to  pick  up  children  inside,  the  proposed  plan  will  not  function  to

accommodate the number  of children being dropped off or picked up in the short time

available.  Moreover, nothing in the proposal precludes spaces in that lot from being used

by teachers, administrative staff, or parishioners attending the 7:00 a.m. services, or even

by people bringing children to or picking children up from the West Street day care or the

public school bus stop at West and Summer Street.

       While the proposal provides better access for emergency vehicles than the present

undefined  configuration  (due  to  the  present  necessity  to  remove  or  drive  through  the

temporary barriers), if emergency access were required during the heaviest drop‐off or

pick‐up periods, it would be difficult for vehicles backed up in the one‐way loop driveway

to move out of the way to allow an emergency vehicle to gain access to the school or the

back of the church or the back of the rectory.




                                                19
Review criteria §10.2.08(6) and (9), and §4.4.01(1) and (2) (vehicular and pedestrian access

and circulation, parking, and snow removal)

       Accordingly, site plan approval of this particular design for parking and on‐site

circulation must be denied, as the proposed site plan does not provide adequate vehicular

access, circulation and parking for all vehicles that can reasonably be expected to serve, use

and access the site.  It also will not adequately separate vehicles and pedestrians if the

bypass lane is in fact used for dropping off children due to the congestion discussed above.



       We proceed to address the other review criteria only to the extent that it may be

helpful to the parties in considering the design of any future application.

Review criteria §10.2.08(4) and (5), and §4.4.01(3) (landscaping and open space)

       In any future site plan proposal, Appellee‐Applicants should be prepared to address

the extent to which the dense, tall cedar hedge may have itself become incompatible with

the streetscape, the extent to which its replacement with other plantings, fencing, and/or

street trees would improve the relationship of the property to the surrounding area and

allow  the  play  space  and  landscaped  open  space  on  the  property  to  add  to  the  visual

amenities of the vicinity.  Moreover, any proposal to retain the cedar hedge surrounding

a parking lot accessible to the public should address the extent to which the hedge may

affect security issues on the property, and visibility for drivers of vehicles entering onto or

exiting from the site through openings in the hedge.  Appellee‐Applicants should also be

prepared  to  address  the  placement  of  the  memorial  garden  in  relation  to  the  on‐site

circulation  and  in  relation  to  the  perception  of  the  complex  as  related  to  the  Catholic

Church.    Appellee‐Applicants  should  also  be  prepared  to  address  the  removal  of  the

existing  grassy  play  area  and  the  trees  near  the  rectory  in  relation  to  compliance  with

review criterion §10.2.08(4).



                                                 20
Review  criteria  §10.2.08(1),  (2)  and  (3)  (compatibility  of  proposal  with  streetscape  and

character  of  area,  relationship  with  surrounding  buildings  and  structures,  effect  on

recognized historic structures)

       As discussed above, the demolition of the convent, with an appropriate site plan to

relieve the municipality of the congestion and hazard due to the dropping off and picking

up  of  children on Summer Street  and West Street,  would  not  necessarily diminish the

architectural and historic value of the rectory or the church (nor of the existing school).

However, the effect of that demolition on the streetscape and on the character of the area

must be evaluated in the context and placement of any associated structures, gardens,

street trees, landscaping, parking and on‐site circulation proposed in any future site plan.

We note that, under the state statute and the zoning ordinance, it is not the role of this

Court, sitting in place of the DRB, to impose policies regarding the retention of existing

buildings or their adaptive reuse, if those policies are not found in the municipal ordinance

carrying out the municipal plan. 



Review criterion §10.2.08(12) (lighting)

       The proposed luminaire (down‐cast) light fixtures are attractive, will minimize light

pollution and avoid glare and therefore meet the requirements of this section.



Demolition of the convent building

       While  the  proposed  site  plan  cannot  be  approved,  it  is  being  denied  without

prejudice to Appellant‐Applicants’ redesign of and future application for a parking and on‐

site circulation proposal to provide safe play areas for the children; adequate and orderly

on‐site parking; and a circulation scheme that would facilitate the drop‐off and pick‐up

functions discussed in this decision, as well as the other uses on the St. Monica campus.

However,  because  the  proposed  demolition  of  the  convent  can  only  be  approved  in

                                                21
conjunction with the approval of a site plan, and because that site plan as proposed in the

present  case  cannot  be  approved,  the  Court  cannot  approve  the  demolition  in  this

proceeding  either.    We  note  specifically  that  this  denial  of  the  site  plan  is  not  a

determination that demolition would be denied (or that it would be approved) with an

appropriately functional site plan. The parties may wish to consider whether they wish to

provide for documentation of the convent building’s architecture or to allow that work to

be done, while any plans for the redesign of the site plan are being prepared.




       Based on the foregoing, it is hereby ORDERED and ADJUDGED that approval of

the specific site plan proposed in this application is DENIED, for the reasons discussed in

this decision, and that therefore the demolition of the convent cannot be approved under

§10.2.07 at this time.  This decision is without prejudice to Appellee‐Applicants’ filing any

future application with the DRB for approval of any revised site plan, and is specifically

without prejudice to future proposals for demolition of the convent.  

       The Court will proceed to rule on the pending motion for sanctions on the basis of

the existing memoranda and any further filing filed at the Court on or before May 19, 2006.



       Dated at Berlin, Vermont, this 11th day of May, 2006.




                                     ______________________________________
                                     Merideth Wright 
                                     Environmental Judge




                                               22